Case 19-71511   Doc 2   Filed 12/17/19   Entered 12/17/19 10:03:38   Desc Main
                           Document      Page 1 of 6
Case 19-71511   Doc 2   Filed 12/17/19   Entered 12/17/19 10:03:38   Desc Main
                           Document      Page 2 of 6
Case 19-71511   Doc 2   Filed 12/17/19   Entered 12/17/19 10:03:38   Desc Main
                           Document      Page 3 of 6
Case 19-71511   Doc 2   Filed 12/17/19   Entered 12/17/19 10:03:38   Desc Main
                           Document      Page 4 of 6
Case 19-71511   Doc 2   Filed 12/17/19   Entered 12/17/19 10:03:38   Desc Main
                           Document      Page 5 of 6
Case 19-71511   Doc 2   Filed 12/17/19   Entered 12/17/19 10:03:38   Desc Main
                           Document      Page 6 of 6
